DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 20120238901) in view of Abreu (US 20040242976).

Regarding claim 1, Augustine teaches a thermometer (abstract) comprising: 
a body (abstract; patient with skin 103; [0048]; see fig. 1) temperature measurement unit (see fig. 9; [0057-58]; [0037]; see also abstract) including temperature detector (102; [0048]; see figs. 7C and 1), and a wiring substrate (substrate of 114; see fig. 9) having a processing circuit (at least microprocessor 118; [0057]) mounted thereto (see fig. 9) that is configured to process an output signal of the temperature detector ([0060]); 
an upper case (upper -as drawn- portion of structure 204; see at least fig. 7C); 
a lower case (lower -as drawn- portion of structure 204; see at least fig. 7C) in contact with the upper case (see at least fig. 7C showing such contact between upper and lower portion of pouch 204) to accommodate the body temperature measurement unit therein ([0065]); and 
a sticking member (208) stuck to a surface of the lower case that is facing away from the upper case (see at least fig. 7C showing this configuration) and includes a double sided tape (208 is “the double-faced adhesive layer 208”) that includes a core material (216; see fig. 11) comprising a [] film (216 is a “film” [0072]; see fig. 11) and adhesive layers (layers 210; see fig. 11; [0067]; [0073]) disposed on both sides of the core material (see fig. 11; [0073]; [0070]), 
wherein the sticking member comprises a sheet-like shape (see at least fig. 12) and has a pair of sticking surfaces with adhesiveness (see fig. 11; [0070] “the double-faced adhesive layer 208 is used alone or incorporated into a pouch, the adhesive faces may each be covered with removable liners”; see also [0070-73]), with a first sticking surface (upper as drawn; see figs. 11 and 7C showing attachment to the sensor case) of the pair of sticking surfaces being stuck in a peelable manner ([0070] “the adhesive on the face attached to the skin temperature sensor 102 may be formulated to securely bond to plastic film and yet be detachable without leaving a sticky adhesive residue or damaging the film layer of the core temperature sensor 100 when it is removed.” – emphasis added) to the surface of the lower case that is facing away from the upper case (see at least figs. 7C and 11 showing this configuration; [0070]; [0067-74]).
Augustine does not directly and specifically state regarding the film of the core material being resin.
However, Abreu teaches “Support structures for positioning sensors” (abstract) in a body (abstract) including “a temperature sensor with measurement processing electronics housed in a patch-like support structure which positions a passive sensor directly in contact with the skin” ([0305]) as well as “materials with super-adherent properties to allow intimate apposition of sensing devices” ([0375]). As such “pads can be made of a flexible synthetic resin material such as a silicon rubber” ([0375]; emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the film for attaching a sensor to a body of Augustine with the specific knowledge of using the resin pad for attaching a sensor to a body of Abreu. This is because such resin allows for providing a robust material which allows for positioning a sensor in a desired location on a body. This is important in order to allow the sensor to be positioned on a body in a manner which increases the accuracy of the temperature measurement by holding the sensor in the proper and desired location (see [0071] of Augustine and [0305] of Abreu).

Regarding claim 2, Augustine teaches a film-like release strip that is partially sandwiched between the first sticking surface of the sticking member and the surface of the lower case that is facing away from the upper case, with the film-like release strip being without adhesiveness ([0070] teaches that “the adhesive faces may each be covered with removable liners”; see fig. 7C; in view of [0073] teaching that the adhesive may be applied in stripes; see figs. 13-15 ).

Regarding claim 3, Augustine teaches that the upper case comprises a hat-like shape having an outer edge (see at least upper portion as shown in fig. 7C), wherein the lower case includes an outer edge (see fig. 7C showing this configuration) to which the wiring substrate is not fixed (see at least fig. 2B showing no fixing of the wiring to the outer edge), and wherein the outer edge of the upper case is coupled to the outer edge of the lower case (see at least fig. 7C showing such coupling).

Regarding claim 4, Augustine teaches that the upper case is formed of a foamed material (at least [0066] teaches that in some embodiments “a flexible upside-down cup-like structure made of foam” may be used). 
Augustine does not directly and specifically state that the lower case is formed of a non-foaming resin film.
However, Abreu teaches “Support structures for positioning sensors” (abstract) in a body (abstract) including “a temperature sensor with measurement processing electronics housed in a patch-like support structure which positions a passive sensor directly in contact with the skin” ([0305]) as well as “materials with super-adherent properties to allow intimate apposition of sensing devices” ([0375]). As such “pads can be made of a flexible synthetic resin material such as a silicon rubber” ([0375]; emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the film for attaching a sensor to a body of Augustine with the specific knowledge of using the resin pad for attaching a sensor to a body of Abreu. This is because such resin allows for providing a robust material which allows for positioning a sensor in a desired location on a body. This is important in order to allow the sensor to be positioned on a body in a manner which increases the accuracy of the temperature measurement by holding the sensor in the proper and desired location (see [0071] of Augustine and [0305] of Abreu).

Regarding claim 5, Augustine lacks teaching that the foamed material is selected from a group consisting of polyurethane, polystyrene and polyolefin, and wherein the non-foaming resin film is selected from a group consisting of polypropylene, polyethylene, polyester, polyimide, and polyethylene terephthalate.
However, Abreu teaches “Support structures for positioning sensors” (abstract) in a body (abstract) including “a temperature sensor with measurement processing electronics housed in a patch-like support structure which positions a passive sensor directly in contact with the skin” ([0305]) as well as “materials with super-adherent properties to allow intimate apposition of sensing devices” ([0375]). As such “pads can be made of a flexible synthetic resin material such as a silicon rubber” ([0375]; emphasis added). Additionally, “Any soft thin material with high thermal resistance and low thermal conductivity can be preferably used as an interface between the sensor and the exterior, such as polyurethane foam” ([0340]) and “The material for the support structure working as a patch can be soft and have insulating properties such as are found in polyethylene” ([0340]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the film for attaching a sensor to a body of Augustine with the specific knowledge of using the polyethylene and polyurethane foam materials for attaching a sensor to a body of Abreu. This is because such polyethylene and polyurethane foam allows for providing a robust material which allows for positioning a sensor in a desired location on a body. This is important in order to allow the sensor to be positioned on a body in a manner which increases the accuracy of the temperature measurement by holding the sensor in the proper and desired location (see [0071] of Augustine and [0305] of Abreu).

Regarding claim 6, Augustine teaches that at least part of an outer edge of the sticking member is cut out (see fig. 12; [0072] teaching that air holes may be punched or cut into the outer portion of the adhesive layer).

Regarding claim 7, Augustine lacks teaching that part of the surface of the lower case that is facing away from the upper case comprises a surface that is rougher than other portions of the lower case.
However, Augustine does disclose that the device is for adhering/fixing to a user’s skin (see at least abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the general suggestion of adhering a device to a user/skin with creating rough surfaces for better adhesive bonding to the device. This is because it has been held that discovering an optimum value of a result effective variable (here the roughness of a surface to improve adherence strength) involves only routine skill in the art. MPEP 2144.05 (II-B).
Further, this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together (here roughness of a prepared adhesive surface) is high, requiring no significant/meaningful experimentation.

Regarding claim 8, Augustine lacks teaching that a portion of an outer edge of the surface of the lower case that is facing away from the upper case comprises the surface that is rougher than the other portions of the lower case.
However, Augustine does disclose that the device is for adhering/fixing to a user’s skin (see at least abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the general suggestion of adhering a device to a user/skin with creating rough surfaces for better adhesive bonding to the device. This is because it has been held that discovering an optimum value of a result effective variable (here the roughness of a surface to improve adherence strength) involves only routine skill in the art. MPEP 2144.05 (II-B).
Further, this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together (here roughness of a prepared adhesive surface) is high, requiring no significant/meaningful experimentation.

Regarding claim 9, Augustine teaches that a portion of the surface of the lower case that is facing away from the upper case is coated with a release agent (at least claim 37 teaches and claims that “a first formulation optimized to stick to and release from a plastic film” may be used in the adhesive layer; see also claim 22).

Regarding claim 10, Augustine teaches that a portion of an outer edge of the surface of the lower case that is facing away from the upper case is coated with the release agent (at least claim 37 teaches and claims that “a first formulation optimized to stick to and release from a plastic film” may be used in the adhesive layer; see also claim 22).

Allowable Subject Matter
Claims 11 and (by dependency from claim 11) 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855